I
am pleased to extend to you, Sir, my sincere
congratulations on your election to the presidency of the
forty-ninth session of the General Assembly and to express
to you my great delight at seeing you, a distinguished
friend from a sisterly country, conducting the work of this
session.
Your competence and great diplomatic experience are
assets which ensure the success of our deliberations. We
are convinced that, through you, Africa will bring to this
session its well-known capabilities and talents in order to
secure the best results for our work. Allow me to assure
you of the full cooperation of the delegation of the
Kingdom of Morocco.
I should also like to pay tribute to His Excellency
Ambassador Samuel Insanally, the Permanent
Representative of the Republic of Guyana and President of
the forty-eighth session of the General Assembly, for the
laudable work he accomplished.
I should like also to express to our Secretary-General,
Mr. Boutros Boutros-Ghali, my sincere regards and
appreciation for his untiring efforts in upholding the
principles of the Charter and for the wisdom and the
perspicacity with which he faces the increasing
responsibilities assigned to the United Nations in recent
years.
The end of the cold war gave the peoples of the world
cause for hope that they were about to see the dawn of a
new era in international relations, an era of democracy,
justice and an effective international solidarity which would
take into account the interests of all.
Years after that historic opportunity, we have come to
realize that our optimism was unjustified. We are to see
yet any sincere international effort towards the creation of
a new world order and of the hoped-for peace dividends we
have seen nothing concrete yet. On the contrary, what we
see now makes us fear that that historic opportunity is on
the verge of being dissipated in the fog of an ambiguous
international political atmosphere.
A close examination of the characteristics of the
present world order reveals that its thrust focuses almost
totally on the issues of economic openness, freedom of
international trade, democracy and human rights.
There is no doubt that these two last questions
deserve every attention, since they are among the
underpinnings of any system of honest government and of
social justice and have always been among the goals of
enlightened civilizations in their search for a fair society
in which justice and social peace may prevail.
Maybe it would be going too far to insist, as some
do, on the adoption of one model of democracy, out of all
the other models, by all the countries and societies of the
world without taking into account the numerous factors
which have to do with the civilizations of the peoples of
those countries, their customs, traditions, cultures, the
degree of their development, their general conception of
the universe we live in, or their views concerning life and
society.
As regards our Organization, the principles of
democracy require us to examine its methods of operation
in order to secure a unified implementation of its
resolutions and ensure efficiency in the discharge of its
duties.
In view of the ever-increasing importance of the role
the Security Council now plays in international affairs, we
must debate the extent of its adaptation to the great
changes that have taken place in the world recently and
which have affected the balance of power, side by side
with the new political and economic trends, so that we
may find consensus solutions in reviewing the Security
Council’s methods of work and in trying to enhance its
efficacy.
The changes I have spoken of require us to review
also some of the provisions of the Charter with a view to
enabling our Organization to face up to the new
international challenges with the participation of all in the
interests of all.
As for the question of human rights, the Kingdom of
Morocco attaches great importance to those rights, which
are enshrined in our constitution. However, I wish to
point out - as I did in past years - that human rights have
different aspects which must be respected fully. We
should not focus solely on the political aspect whose
importance has been established. The rights of the human
being to the essential, basic human needs such as food,
clothing, medicine and shelter are inalienable and
fundamental, just exactly as the right to life. That is why
the World Conference on Human Rights, which was
convened in Vienna last year, determined that economic
17


development which makes it possible to satisfy those needs
was a fundamental human right.
Consequently, the affluent nations have an obligation
to pay more attention to the economic interests of the
developing world in order to help it reach the levels of
development that will allow it to accord to those rights the
priority they deserve.
In this context, we expect the World Summit for
Social Development, which will take place in Copenhagen
next year, to define the essential needs of man the
satisfaction of which would guarantee a decent life and
expect the Summit to set up a plan of action to stimulate
social development and economic progress in the countries
of the third world.
The world has entered upon a new era marked by
fundamental changes in the traditional international relations
which emphasized the primacy of political beliefs. In
addition, the great Powers have engaged in a new race for
economic interests in place of the arms race. The race that
now concerns them is characterized by the strengthening of
relations within great economic groupings with a view to
the creation of new economic blocs. These developments
will undoubtedly alter the economic and political map of
the world and will, thereby, widen the gap between the
developed and the developing countries.
In a much more interdependent world, thanks to the
new means of communication and technology, such as live
television broadcasts, it has become ever more difficult to
persuade the peoples of the developing countries to be
content with their lot while the disparities between the
affluence of the developed countries and the misery of the
developing countries are constantly worsening. Therefore,
it would be illogical to expect that lasting peace and
security could prevail in a world wherein the overwhelming
majority of people live in despair, deprivation and social
misery.
The rich countries should find satisfactory solutions to
the economic problems of developing countries - in
particular, to those related to the deterioration in terms of
trade, the decline in commodity prices, external
indebtedness and technological weaknesses.
In April 1994, the city of Marrakech hosted the
signing of various agreements under the General Agreement
on Tariffs and Trade (GATT). Through these agreements,
the international community established the primacy of the
rule of law in international economic and trade relations
and put an end to the law of the primacy of strength that
prevailed in the past.
The agreements, which were signed by 109 States,
included a number of extremely positive elements. One
of the most significant results of the Marrakech
agreements was the creation of the World Trade
Organization, which will come into being next year and
will have competence in the areas of control and
implementation. We hope that this new organization,
thanks to its competences, the policies laid for it, and the
programme of work designed to pursue those policies will
be able to lay real foundations for international trade that
would free trade from the protectionism that plagues it
under many guises such as the so-called social
considerations that relate to workers’ rights and
environmental considerations.
In the aftermath of the Second World War and the
setting up of the United Nations, international relations
have been characterized essentially by the movement
towards the liberation of peoples from the colonial yoke,
especially in Africa and Asia. Nowadays, only some
enclaves remain from the colonial era. For particular
reasons, those enclaves required more time for their
liberation, and they are now involved in settlement
processes with the agreement of the interested parties.
The British colony of Hong Kong will revert to
Chinese sovereignty in 1997, as will the Portuguese
colony of Macau in the near future. Similarly, the status
of Gibraltar is the subject of continuous discussions
between Spain and the United Kingdom with a view to
the return of that Territory to Spanish sovereignty. These
are settlement processes that we in Morocco strongly
support.
As we know, some enclaves in the northern part of
Morocco are still under Spanish control. These are the
cities of Sebta and Melilia and the neighbouring islands.
Since its accession to independence, my country has
tirelessly asked Spain to return those enclaves so that we
may restore our territorial integrity and put an end to this
long-standing dispute.
There is no doubt the ideal solution in this respect
would be to follow the same procedure that was adopted
in the case of each of the territories I have just
mentioned, namely, dialogue, natural understanding and
harking to the voice of wisdom by heeding the logic of
our time and taking into account the interests of both
parties.
18


We believe that the Moroccan-Spanish group proposed
by His Majesty King Hassan II to reflect and consult on
that question is the best framework within which it would
be possible to reach a settlement that may safeguard the
sovereign rights of Morocco and, at the same time, allows
Spain to protect its economic interests.
We are convinced that the historic ties of civilization
between Morocco and Spain as well as our relations of
good-neighbourliness and our fruitful cooperation in several
areas will make it possible to overcome the difficulties that
lie in the way of the settlement of this dispute.
The freeing of relations between Morocco and Spain
from the remnants of the past is a matter of significant
importance in view of the fact that both countries belong to
the Mediterranean region, that sensitive part of the world
which should be a region of cooperation, stability and
solidarity.
In this context, we are convinced that the prosperity
and security of Europe and particularly of its Mediterranean
countries could not be fully achieved without genuine
efforts to contribute to the development of the southern
Mediterranean countries. We are also convinced that this
will be achieved only through the eradication of the existing
gap between the countries of the two sides of the
Mediterranean and the establishment of a multifaceted
cooperation that would be inspired by a comprehensive
vision of the concept of cooperation and anchored in the
will of both sides to enter into a partnership that may
provide a solid foundation for the prosperity and stability of
the region.
Proceeding from this conviction, the Kingdom of
Morocco proposed to the Conference on Security and
Cooperation in Europe at its fourth session held in
December 1993 in Rome, the convening of a ministerial
meeting to address the issues of security and cooperation in
the Mediterranean region in which all the Mediterranean
countries as well as all other countries interested in the
future of that sensitive region would participate in order to
consult over the various issues and problems that face the
region. We do hope that the proposal will gain the support
of the countries concerned.
Along with our brethren from the countries of the
Arab Maghreb, Morocco has made sustained efforts aimed
at securing the unity of the region and ensuring the coming
to being of the institutions of such unity.
However, it is no secret to anyone that the
achievement of the desired unity still faces certain
difficulties regardless of all that has been accomplished so
far at the institutional, structural and regulatory levels.
Nevertheless, it is the conviction of all concerned that the
setting up of that edifice will benefit all the people of the
region and will open up great vistas in the areas of
development and progress.
It is obvious that the pace of progress towards the
achievement of the desired objectives is rather slow at the
time. However, my country remains prompted by a
sincere determination and by a firm will to overcome
those difficulties, in the conviction that its future and that
of the countries of the region depend to a great extent on
the achievement of such unity and solidarity amongst
them. In all this, there is the awareness that the ties of
common heritage, of common history, of culture, of
language and of religion bind all our peoples together.
With regard to the so-called question of Western
Sahara, the United Nations settlement plan has entered the
final stage of implementation. The Kingdom of Morocco
has cooperated sincerely with the Secretary-General, as
attested to in the Secretary-General’s reports, with a view
to facilitating his mission and speeding up the ongoing
process. Therefore, we look forward with optimism to
the holding of the referendum within the next few
months.
The past decade was one of the most disastrous for
the African continent in economic and in social terms.
The limited international effort provided to assist the
continent has not yielded any improvement so far. As a
matter of fact, standards of living in many sub-Saharan
countries continue to worsen as the per capita income
continues to decline while the growth rate of the gross
national product dropped to less than 1.5 per cent at a
time when the population grows at a much greater rate.
Thus the overall economic situation in Africa has
fallen to a level below the one recorded in the seventies.
Because of such constant deterioration and the
marginalization from which Africa suffers, partial and
temporary solutions cannot satisfy us. Exceptional
international efforts should be undertaken and drastic
solutions designed to remedy to the situation.
On the occasion of the holding of the historic
meeting of Marrakech, in the context of the General
Agreement on Tariffs and Trade (GATT) Agreements,
His Majesty the King has called upon the leaders of the
19


world to integrate the economy of Africa in the global
economy and urged the elaboration of a Marshall Plan with
a view to reducing poverty and alleviating the suffering of
millions of human beings in our continent.
As an African country, the Kingdom of Morocco
continues to do its utmost in assisting sisterly countries in
the sub-Saharan region by all the means at its disposal. In
fact, my country channels 90 per cent of the funds it
allocates to international cooperation to the assistance of
sisterly African countries.
During the month of April 1994, the African scene
witnessed an important event, namely, the victory of
democratic forces, the forces of peace and freedom, against
the forces of racial discrimination. Thus, South Africa’s
first free elections in which all segments of its people
participated have resulted in the election of Mr. Nelson
Mandela to the presidency of the Republic.
The Kingdom of Morocco had earlier expressed its
satisfaction at those decisive developments, which ended a
half-century-long conflict and allowed South Africa, a sister
country, to usher in a new era of national harmony and
democracy and give it reason to look forward to a
prosperous future for all its people. My country made its
contribution by giving an impetus to the reconciliation
process through meeting with and offering encouragement
to Presidents Mandela and De Klerk, both known for their
wisdom and clearsightedness.
We were one of the first countries to establish
diplomatic relations with the new South Africa - more than
two years ago now - and we will make every effort to
strengthen the basis of our cooperation with that country,
which, to our great satisfaction, has taken back its rightful
place within the United Nations. We have no doubt that
South Africa will greatly and positively contribute to the
enrichment and effectiveness of the work of our
Organization and to the well-being of the entire African
continent.
One year after the signing in Washington of the
Declaration of Principles on Interim Self-Government
Arrangements in Gaza and Jericho, between the Palestine
Liberation Organization and Israel, we note today that the
peace process in the Middle East is moving along at a
steady pace, thus giving rise to some optimism for the first
time in the last 50 years.
In spite of the hindrances and obstacles it faces from
time to time, this agreement is being effectively and
practically implemented. We hope that this encouraging
start will continue and will include all the occupied
Palestinian territory, and that it will result in the transfer
of all powers to the Palestinian National Authority to
pave the way for a comprehensive solution that would
grant the totality of its legitimate rights to the Palestinian
people, including the creation of an independent State
with Al-Quds as its capital, in accordance with the United
Nations resolutions.
It was only natural that the Palestinian self-
government experience should face initial difficulties and
experience sensitive beginnings. We hope that the States
members of the international community that have
followed this issue for decades and that supported the
struggle of the Palestinian people throughout its different
stages will not fail to grant all the necessary material aid
and assistance to the Palestinian National Authority
during this delicate period, in order to help it build its
national institutions and its economic structures, and to
ensure the success of this experience.
Similarly, Jordan and Israel have signed an
agreement recently in Washington. However, the advent
of peace and security in that region will always depend
on the achievement of a comprehensive solution, which
would guarantee the recovery of Syrian and Lebanese
territories, in conformity with international legality and in
particular Security Council resolutions 242 (1967), 338
(1973) and 425 (1978).
The Kingdom of Morocco, convinced of the virtues
of dialogue and concerted action among the parties to the
Arab Israeli conflict, was one of the first to recommend
and promote this approach as the ideal means for the
settlement of disputes. My country strongly believes that
the logic of war and violence does not lead to permanent
solutions. That is why we feel a great deal of satisfaction
today as we see the parties in the Middle East engaging
in a constructive dialogue to achieve an agreement that
would put paid to conflicts and tragedies and usher in a
new era of peace, cooperation and well-being in the
region’s history.
In order to encourage peace efforts and to make the
Arab world benefit from their dividends, Morocco will
host next month, in Casablanca, an Economic Conference
for the Middle East and North Africa. Highly placed
government officials, and businessmen as well as
financial and economic experts will participate in the
Conference. This gathering will aim at setting the rules
for boosting the economy and development in the two
20


regions, and at creating economic programmes based on
partnership for the benefit of the countries of the two
regions and their peoples.
Regarding the dispute between Iran and the United
Arab Emirates, we hope that the two countries, which are
members of the Organization of the Islamic Conference,
will resort to dialogue to resolve their dispute over the
future of the islands of Abu Moussa and the Greater and
the Lesser Tumbs. The historic and friendly relations
between the two peoples, which allowed them to coexist
under United Arab Emirates sovereignty on Abu Moussa
island, should enable them to return to normal relations.
Contemporary history has known few tragedies
comparable to the one being experienced by the people of
the Republic of Bosnia and Herzegovina, who have been,
and still are, subjected to all kinds of collective
punishments, massacres, "ethnic cleansing", displacement,
confiscation of property, destruction of places of worship
and demolition of cultural monuments. The inability of the
international community and of the United Nations in
particular to put an end to these outrageous criminal acts
and their inability to uphold the principles of international
law, which is violated daily by Serbian practices, is
intolerable and unacceptable.
Our Organization will celebrate next year its fiftieth
anniversary. The period that has elapsed since its inception
has known many activities and accomplishments but also
some failures and setbacks. As regards its
accomplishments, one should underline its sustained action
to liberate peoples from the colonial yoke and to assist
them in obtaining their political independence, as well as
its activities aiming at the settlement of many conflicts by
peaceful means and the maintenance of international
peace and security through, inter alia, peace-keeping
operations. Its specialized institutions and agencies have
also made considerable contributions through their great
efforts in social, health and cultural matters.
However, our Organization has been unable to
accomplish some tasks entrusted to it by the Charter. I
refer in particular to economic and development issues.
No large-scale action has been taken to help developing
countries in particular achieve economic development,
despite the efforts and the many meetings devoted to this
question.
This fiftieth anniversary will take place in an
international environment that is totally different from the
one that followed the Second World War. Our
Organization must adapt to this change by exploring the
prospects of the twenty-first century, of which we are on
the threshold.
To this end, several ideas have been put forward
with the aim of strengthening our Organization, reforming
its structures and affording it the means whereby it could
meet the new and increasing demands made upon it in
many areas. In short, the aim is to enable the
Organization to satisfy the current needs of the
international community. The Secretary-General’s report
"An Agenda for Peace" appeared at the right moment to
show us the appropriate means by which the organs of the
United Nations might serve international peace and
security. The report also introduced new ideas
concerning preventive diplomacy with the aim of
preventing the eruption of new conflicts and dealt with
the issues of building and maintaining peace, as well as
many other issues, and put forth proposals which we are
sure will improve the functioning of our Organization.
There is no doubt that the fiftieth anniversary
celebrations will be an opportunity for many world
leaders and other high officials that are rich in experience
to rethink the future of our Organization in order to
enable it to meet the highest aspirations of mankind in the
twenty-first century: to live in peace and security, in
social justice and human dignity.
